Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 21, 26,  recites the limitation "determining that all of the first set of time resources is only for control”, and "determining that all of the second set of time resources  only for data” .  There is insufficient antecedent basis for this limitation in the claim. The applicant specification shows in paragraph 0100, The beam width threshold may be set such that control signals may be transmitted according to a full duplex mode and data signals may be transmitted according to a half-duplex mode. The specification does not state that all resources are only for control or data.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claims 21-24, paragraph 0159, it shows that program code means in the form of instructions or data structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 11-13,17,21-23, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (U.S. Pub No. 2018/0279307 A1) in view of Raaf et al. (U.S. Pub No. 2013/0315109 A1).


1. Au teaches a method for wireless communication at a wireless device, comprising: determining communicating a first channel in a first set of time resources of a transmission time interval (TTI), wherein determining the mode is based at least in part on [par 0033, 0041, TTI contains control channels, data channels, and pilots for the receiver to estimate the wireless channel. The signaling may be accomplished with a feedback slot switching flag (e.g. a 1-bit indicator). It may be transmitted in a control channel via broadcast, multi-cast, or unicast. Thus, the overall feedback slots may be configured statically/semi-statically with TDD TT! configurations, traffic types, and TTI lengths, and controlled dynamically based on actual traffic availability over a shorter
time frame. Feedback slots do not need to be in every TTI|; determining a mode for communicating a second channel in a second set of time resources of the TTI [par 0041, 0073, Thus, the overall feedback slots may be configured statically/semi-statically with TDD TTI configurations, traffic types, and TTI lengths, and controlled dynamically based on actual traffic availability over a shorter time frame. Wherein the first TDD TTI configuration has a first pattern, wherein the second TDD TTI configuration has a second pattern, wherein the first pattern is different than the second pattern, wherein the first TDD TT! configuration has a first uplink TTl segment and a first downlink TTI segment, wherein the second TDD TTI configuration has a second uplink TT! segment and a second downlink TT! segment, wherein the first downlink TT! segment has a first TTI size, and wherein the first uplink TT/ segment has a second TTI size; transmitting, by the communications controller to the UE], communicating the first channel in the first set of time resources of the TTI according to the mode; and communicating the second channel in the second set of time resources of the TTI according to the mode [par 0052, the communications controller transmits the TDD TTI configuration selected in steps 224 and/or the indices of TT! sizes selected in step 224. The TTI sizes may be transmitted so the UE knows the TTI sizes to expect. The TDD TTI configuration and/or the indices of TTI sizes may be transmitted on broadcast, multi- cast, or unicast channels].
 	Au fail to show wherein determining the full duplex mode is based at least in part on determining the mode is based at least in part on determining that all of the first set of time resources is only for control; wherein determining the half duplex mode is based at least in part on determining that all of the second set of time resources is only for data; 
 	In an analogous art Raaf show determining the full duplex mode is based at least in part on determining the mode is based at least in part on determining that all of the first set of time resources is only for control [par 0124, 0128, For example, if the spatial separation between backhaul and access link is sufficient, a more robust part of the signal (e.g. the control signal) may be transmitted inband and in full duplex mode, while the remaining part of the signal is transmitted inband in half duplex mode.  According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal)]; wherein determining the half duplex mode is based at least in part on determining that all of the second set of time resources is only for data [par 0128, According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal) and performs half duplex transmission for the bits of the traffic channels (data signal)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.


2. Au and Raaf creates the method of claim 1, Au fail to show wherein communicating the first channel comprises: communicating a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels
 	In an analogous art Raaf show wherein communicating the first channel comprises: communicating a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode [par, wherein the first set of channels is a set of control channels [par 0124, 0128, For example, if the spatial separation between backhaul and access link is sufficient, a more robust part of the signal (e.g. the control signal) may be transmitted inband and in full duplex mode, while the remaining part of the signal is transmitted inband in half duplex mode.  According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.



3. Au and Raaf illustrates the method of claim 1, wherein the second set of channels is a set of data channels [Au par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs];
 	Au fail to show wherein communicating the second channel comprises: communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels
 	In an analogous art Raaf show wherein communicating the second channel comprises: communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels [par 0128, According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal) and performs half duplex transmission for the bits of the traffic channels (data signal)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.


7. Au and Liu reveal the method of claim 1, wherein the full duplex mode and the half duplex mode are determined based at least in part on a level of traffic demand [Au, par 0040, 0041, Configurable feedback slots provide low latency feedback for delay sensitive traffic. A feedback slot is associated with one or more TTI size(s) in the system, and may depend on traffic types and Quality of Service (QoS) (e.g. latency requirement). In an example, when there is no data for traffic types which require a consistent low latency feedback, the network may signal the UEs to disable feedback slots during this time interval (e.g. a radio frame). The signaling maybe accomplished with a feedback slot switching flag (e.g. a 1-bit indicator). It maybe transmitted in a control channel via broadcast, multicast, or unicast. Thus, the overall feedback slots may be configured statically/semi-statically with TDD TTI configurations, traffic types], capabilities associated with one or more devices including at least one target device, limitations associated with the one or more devices including the at least one target device, received measurement reports of one or more reference signals, ora combination thereof [par 0062, The degree of mobility may be relative to the network conditions and/or capabilities of the wireless communications device. A user's mobility characteristic may correspond to a rate at which the user is moving. For example, users moving at a higher rate of speed, for example a user communicating in a car, has higher mobility characteristics than users moving at comparatively lower speeds, for example a user walking through a park].


11. Au disclose an apparatus for wireless communication at a wireless device, comprising: a processor, memory coupled with the processor; and instructions stored readable storage medium storing programming for execution by the processor, wherein the second type of the second channel is different from the first type of the first channel [par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs]; communicate the first channel in the first set of time resources of the TT! according to the first duplexing full mode; and communicate the second channel in the second set of time resources of the TTI according to the second duplexing mode [par 0052, the communications controller transmits the TDD TTI configuration selected in steps 224 and/or the indices of TTI sizes selected in step 224. The TTI sizes may be transmitted so the UE knows the TTI sizes to expect. The TDD TTI configuration and/or the indices of TTI sizes may be transmitted on broadcast, multi-cast, or unicast channels].
 	Au fail to show fail to show determine a full duplex mode for communicating a first channel in a first set of time resources of a transmission time interval (TTI), wherein determining the full duplex mode is based at least in part on determining that all of the first set of time resources is only for control, determine a half duplex mode for communicating a second channel in a second set of time resources of the TTI, wherein determining the half duplex mode is based at least in part on determining that all of  the second set of time resources is only for data
 	In an analogous art Liu show determine a full duplex mode for communicating a first channel in a first set of time resources of a transmission time interval (TTI), wherein determining the full duplex mode is based at least in part on determining that all of the first set of time resources is only for control[par 0124, 0128, For example, if the spatial separation between backhaul and access link is sufficient, a more robust part of the signal (e.g. the control signal) may be transmitted inband and in full duplex mode, while the remaining part of the signal is transmitted inband in half duplex mode.  According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal)];, determine a half duplex mode for communicating a second channel in a second set of time resources of the TTI, wherein determining the half duplex mode is based at least in part on determining that all of  the second set of time resources is only for data[par 0128, According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal) and performs half duplex transmission for the bits of the traffic channels (data signal)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.


12. Au and Raaf defines the apparatus of claim 11, Au fail to show wherein the instructions to communicate the first channel are executable by the processor to cause the apparatus to: communicate a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels
 	In an analogous art Raaf show wherein the instructions to communicate the first channel are executable by the processor to cause the apparatus to: communicate a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels [par 0124, 0128, For example, if the spatial separation between backhaul and access link is sufficient, a more robust part of the signal (e.g. the control signal) may be transmitted inband and in full duplex mode, while the remaining part of the signal is transmitted inband in half duplex mode.  According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.

13. Au and Raaf provides the apparatus of claim 11, wherein the second set of channels is a set of data channels [par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs|;
 	Au fail to show wherein the instructions to communicate the second channel are executable by the processor to cause the apparatus to: communicate a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode
 	In an analogous art Liu show wherein the instructions to communicate the second channel are executable by the processor to cause the apparatus to: communicate a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode[par 0128, According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal) and performs half duplex transmission for the bits of the traffic channels (data signal)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.


17. Au and Raaf conveys the apparatus of claim 11, wherein the first full duplex mode and second duplexing the half duplex modes mode are determined based at least in part on a level of traffic demand [Au, par 0040, 0041, Configurable feedback slots provide low latency feedback for delay sensitive traffic. A feedback slot is associated with one or more TTI size(s) in the system, and may depend on traffic types and Quality of Service (QoS) (e.g. latency requirement). In an example, when there is no data for traffic types which require a consistent low latency feedback, the network may signal the UEs to disable feedback slots during this time interval (e.g. a radio frame). The signaling maybe accomplished with a feedback slot switching flag (e.g. a 1-bit indicator). It maybe
transmitted in a control channel via broadcast, multicast, or unicast. Thus, the overall feedback slots may be configured statically/semi-statically with TDD TTI configurations, traffic types], capabilities associated with one or more devices including the at least one target device, limitations associated with the one or more devices including the at least one target device, received measurement reports of one or more reference signals, ora combination thereof[par 0062, The degree of mobility may be relative to the network conditions and/or capabilities of the wireless communications device. A user's mobility characteristic may correspond to a rate at which the user is moving. For example, users moving at a higher rate of speed, for example a user communicating in a car, has higher mobility characteristics than users moving at comparatively lower speeds, for example a user walking through a park].

21. Au defines an apparatus for wireless communication at a wireless device, comprising: and wherein the second type of the second channel is different from the first type of the first channel [par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs]; means for communicating the first channel in the first set of time resources of the TTI according to the mode; and means for communicating the second channel in the second set of time resources of the TTI according to the mode[par 0052, the communications controller transmits the TDD TTI configuration selected in steps 224 and/or the indices of TTI sizes selected in step 224. The TTI sizes may be transmitted so the UE knows the TTI sizes to expect. The TDD TTI configuration and/or the indices of TTI sizes may be transmitted on broadcast, multi-cast, or unicast channels].
 	Au fail to show using a full duplex or half duplex mode; means for determining a full duplex mode for communicating a first channel in a first set of time resources of a transmission time interval (TTI), wherein the means for determining the full duplex mode is based at least in part on determining that all of the first set of time resources is only for control; means for determining a half duplex mode for communicating a second channel in a second set of time resources of the TTI, wherein the mean for determining the half duplex mode is based at least in part on determining that all of the second set of time resources is only for data.
 	In an analogous art Raaf show using a full duplex or half duplex mode; means for determining a full duplex mode for communicating a first channel in a first set of time resources of a transmission time interval (TTI), wherein the means for determining the full duplex mode is based at least in part on determining that all of the first set of time resources is only for control[par 0124, 0128, For example, if the spatial separation between backhaul and access link is sufficient, a more robust part of the signal (e.g. the control signal) may be transmitted inband and in full duplex mode, while the remaining part of the signal is transmitted inband in half duplex mode.  According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal)]; means for determining a half duplex mode for communicating a second channel in a second set of time resources of the TTI, wherein the mean for determining the half duplex mode is based at least in part on determining that all of the second set of time resources is only for data[par 0128, According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal) and performs half duplex transmission for the bits of the traffic channels (data signal)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.


22. Au and Raaf disclose the apparatus of claim 21, Au fail to show wherein the means for communicating the first channel comprises: means for communicating a first set of channels including the first channel in the first set of time resources of the TTI according to full duplex mode, wherein the first set of channels is a set of control channels
 	In an analogous Ji show wherein the means for communicating the first channel comprises: means for communicating a first set of channels including the first channel in the first set of time resources of the TTI according to full duplex mode, wherein the first set of channels is a set of control channels[par 0124, 0128, For example, if the spatial separation between backhaul and access link is sufficient, a more robust part of the signal (e.g. the control signal) may be transmitted inband and in full duplex mode, while the remaining part of the signal is transmitted inband in half duplex mode.  According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.


23. Au and Raaf provide the apparatus of claim 21, wherein the second set of channels is a set of data channels [par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs|;
 	Au fail to show wherein the means for communicating the second channel comprises: means for communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode.
 	In an analogous art Raaf show wherein the means for communicating the second channel comprises: means for communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode[par 0128, According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal) and performs half duplex transmission for the bits of the traffic channels (data signal)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.

26. Au describes a non-transitory computer-readable medium storing code for wireless communication at a wireless device, the code comprising instructions executable by a processor to[par 0009, An embodiment user equipment (UE) includes a processor and a non-transitory computer readable storage medium storing programming for execution by the processor]: wherein the second type of the second channel is different from the first type of the first channel [par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs]; communicate the first channel in the first set of time resources of the TTI according to the mode; and communicate the second channel in the second set of time resources of the TTI according to the mode[par 0052, the communications controller transmits the TDD TTI configuration selected in steps 224 and/or the indices of TT! sizes selected in step 224. The TTI sizes may be transmitted so the UE knows the TTI sizes to expect. The TDD TTI configuration and/or the indices of TTI sizes may be transmitted on broadcast, multi- cast, or unicast channels].
 	Au fail to show determine a full duplex mode for communicating a first channel in a first set of time resources of a transmission time interval (TTI), wherein determining the full duplex mode is based at least in part on determining that all of the first set of time resources is only for control; determine a half duplex mode for communicating a second channel in a second set of time resources of the TTI, wherein determining the half duplex mode is based at least in part on determining that all of the second set of time resources is only for data;
 	In an analogous art Raaf show determine a full duplex mode for communicating a first channel in a first set of time resources of a transmission time interval (TTI), wherein determining the full duplex mode is based at least in part on determining that all of the first set of time resources is only for control[par 0124, 0128, For example, if the spatial separation between backhaul and access link is sufficient, a more robust part of the signal (e.g. the control signal) may be transmitted inband and in full duplex mode, while the remaining part of the signal is transmitted inband in half duplex mode.  According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal)]; determine a half duplex mode for communicating a second channel in a second set of time resources of the TTI, wherein determining the half duplex mode is based at least in part on determining that all of the second set of time resources is only for data [par 0128, According to another scheme, RN performs full duplex transmission for the bits of the control channels (control signal) and performs half duplex transmission for the bits of the traffic channels (data signal)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Raaf because this scheme will improve signaling efficiency, and reduce the signaling cost and RN development complexity.

27. Au and Raaf creates the non-transitory computer-readable medium of claim 26, wherein the instructions to communicate the first channel are executable to: communicate a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels [Au par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs].

28. Au and Raaf displays the non-transitory computer-readable medium of claim 26, wherein the instructions to communicate the second channel are executable to: communicate a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels [Au, par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs].


10.  	Claims 4-6, 10, 14-16, 20, 24, 25, 29, 30 s/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (U.S. Pub No. 2018/0279307 A1) in view of Raaf et al. (U.S. Pub No. 2013/0315109 A1) in further view of Karjalainen et al. (U.S. Pub No. 2013/0223294 A1).


4. Au and Raaf demonstrates the method of claim 1, Au and Raaf fail to show further comprising: receiving an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karajalainen show receiving an indication of at least one of the full duplex mode or the half duplex mode|[par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

5. Au, Raaf, and Karjalainen conveys the method of claim 4, Au and Raaf fail to show wherein the full duplex mode or the half duplex mode is selected by a control node
 	In an analogous art Karjalainen show wherein the full duplex mode or the half duplex mode is selected by a control node [par 0036, On the downlink, user data for a user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the
downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

6. Au, Raaf, and Karjalainen define the method of claim 5, wherein the control node comprises at least one of a central node, a scheduling device of the wireless device, the at least one target device, or any combination thereof [Au, par 0006, by a communications controller to a user equipment (UE)].

10. Au and Raaf disclose the method of claim 1, Au and Liu fail to show wherein the full duplex mode and the half duplex mode each comprise one of a full duplex mode, a half- duplex mode, a single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode, a multiple user (MU) MIMO mode, or a combination thereof.
 	In an analogous art Karjalainen show wherein the first duplexing mode and the second duplexing mode each comprise one of a full duplex mode, a half-duplex mode, a single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode, a multiple user (MU) MIMO mode, or a combination thereof [par 0039, 0078, multiple antenna arrays and associated signal processing means for implementing Multiple Input Multiple Output (MIMO) communications between the base station 2 and a user device 3, 4, on the downlink or on the uplink, either conventionally in conjunction with non full duplex operation, or in conjunction with full duplex operation. Different MIMO modes maybe selectively employed, including spatial multiplexing, transmit diversity, and beam forming. Accordingly, the base station 2 uses scheduling to adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

14. Au and Raaf provides the apparatus of claim 11, Au and Liu fail to show wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karjalainen show wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of at least one of the full duplex mode or the half duplex mode [par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

15. Au, Raaf, and Karjalainen provides the apparatus of claim 14, Au and Liu fail to show wherein the duplexing full duplex mode or the half duplex mode is selected by a control node.
 	In an analogous art Karjalainen show wherein the duplexing full duplex mode or the half duplex mode is selected by a control node [par 0036, On the downlink, user data for a user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

16. Au, Raaf, and Karjalainen disclose the apparatus of claim 15, wherein the control node comprises at least one of a central node, a scheduling device of the wireless device, the at least one target device, or any combination thereof [Au, par 0006, by a communications controller to a user equipment (UE)].

20. Au and Raaf displays the apparatus of claim 11, Au and Raaf fail to show wherein the full duplex mode and the half duplex mode each comprise one of a single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode, a multiple user (MU) MIMO mode, or a combination thereof.
 	In an analogous art Karajalainen show wherein the full duplex mode and the half duplex mode each comprise one of a single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode, a multiple user (MU) MIMO mode, or a combination thereof[par 0039, 0078, multiple antenna arrays and associated signal processing means for implementing Multiple Input Multiple Output (MIMO) communications between the base station 2 and a user device 3, 4, on the downlink or on the uplink, either conventionally in conjunction with non full duplex operation, or in conjunction with full duplex operation. Different MIMO modes maybe selectively employed, including spatial multiplexing, transmit diversity, and beam forming. Accordingly, the base station 2 uses scheduling to adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

24. Au and Raaf describe the apparatus of claim 21, Au and Raaf fail to show further comprising: means for receiving an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karjalainen show further comprising: means for receiving an indication of at least one of the full duplex mode or the half duplex mode[par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

25. Au, Raaf and Karjalainen reveal the apparatus of claim 24, Au and Raaf fail to show wherein the full duplex mode or the half duplex mode is selected by a control node.
 	In an analogous art Karjalainen show wherein the full duplex mode or the half duplex mode is selected by a control node [par 0036, On the downlink, user data for a
user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

29. Au and Raaf provides the non-transitory computer-readable medium of claim 26, Au and Raaf fail show wherein the instructions are further executable to: receive an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karjalainen show wherein the instructions are further executable to: receive an indication of at least one of the full duplex mode or the half duplex mode [par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

30. Au, Raaf, and Karjalainen provide the non-transitory computer-readable medium of claim 29, Au and Raaf fail to show wherein the full duplex mode or the half duplex mode is selected by a control node.
 	In an analogous art Karjalainen show wherein the full duplex mode or the half duplex mode is selected by a control node[par 0036, On the downlink, user data for a user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.


11.	 Claims 8, 18, s/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (U.S. Pub No. 2018/0279307 A1) in view of Raaf et al. (U.S. Pub No. 2013/0315109 A1) in further view of Ibrahim et al. (U.S. Pub No. 2019/0288828 A1).

8. Au and Raaf provide the method of claim 7, Au and Raaf fail to show wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference signal, or a combination thereof.
 	In an analogous art Ibrahim show wherein the reference signals comprise at least one of a synchronization signal, a beam reference signal, ora combination thereof [par 0133, Variant A, where Tx/Rx signals are perfectly synchronized at Node A, but out of sync at Node B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Ibrahim because provide a concept for providing fair time-frequency resources allocation between DL and UL according to their actual traffic.

18. Au and Raaf disclose the apparatus of claim 17, Au and Raaf fail to show wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference signal, or a combination thereof.
 	In an analogous art Ibrahim show wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference signal, ora combination thereof[par 0133, Variant A, where Tx/Rx signals are perfectly synchronized at Node A, but out of sync at Node B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Raaf, and Ibrahim because provide a concept for providing fair time-frequency resources allocation between DL and UL according to their actual traffic.


Response to Arguments

As such, Yi cannot be relied upon to teach or suggest “determining a full duplex mode” based on “determining that all of the first set of time resources is only for control” and “determining a half duplex mode” based on “determining that all of the second set of time resources 1s only for data” as recited in independent claim 1. Therefore, for at least these reasons, Applicant requests that the rejection of independent claims under Yi be withdrawn.
The cited references do not teach or suggest each feature of amended independent claim 1. For example, Au, Liu, Karjalainen, and Ibrahim, alone or in any combination, do not teach or suggest “determining a full duplex mode” based on “determining that all of the first set of time resources is only for control and “determining a half duplex mode” based on “determining that all of the second set of time resources is only for data,” as recited in amended independent claim 1.
Therefore, Liu cannot be relied upon to teach or suggest “determining a full duplex mode” based on “determining that all of the first set of time resources is only for control” and “determining a half duplex mode” based on “determining that all of the second set of time resources is only for data,” as recited in amended independent claim 1.
Au does not cure the deficiencies of Liu. That is, Au does not teach or suggest determining a full duplex mode” based on “determining that all of the first set of time resources is only for control” and “determining a half duplex mode” based on “determining that all of the second set of time resources is only for data,” as recited in amended independent claim 1, nor does the Office Action suggest otherwise.
But Karajalainen and Ibrahim, alone or in any combination, do not teach or suggest “determining a full duplex mode” based on “determining that all of the first set of time resources is only for control” and “determining a half duplex mode” based on “determining that all of the second set of time resources is only for data,” as recited in amended independent claim 1, nor does the Office Action allege that Karajalainen and Ibrahim teaches or suggests such feature.

The applicant arguments are moot in view of newly rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468